TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00290-CV


Texas Lottery Commission, Appellant

v.

First State Bank of DeQueen, Stone Street Capital, Inc. and Cletius L. Irvan, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-GN-06-004663, HONORABLE DERWOOD JOHNSON, JUDGE PRESIDING


M E M O R A N D U M  O P I N I O N

		Appellant Texas Lottery Commission has filed an unopposed motion, seeking a
dismissal of its appeal.  Accordingly, we grant the motion and dismiss the appeal.  See Tex. R. App.
P. 42.1(a)(1).

  
						Bob Pemberton, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed on Appellant's Motion
Filed:   August 24, 2007